Exhibit 10

         
DAC TECHNOLOGIES GROUP
  ONE BANK & TRUST N.A.   Loan Number 178547
INTERNATIONAL, INC.
  300 WEST CAPITOL AVE   Date AUGUST 10, 2009
12120 COLONEL GLENN RD
  LITTLE ROCK AR 72201 - 4113   Maturity Date FEB. 10, 2010
STE 6200
      Loan Amount $1,000,000.00
LITTLE ROCK AR 72210
      Renewal Of                     
 
       
BORROWER’S NAME AND ADDRESS
“I” includes each borrower above, jointly and severally.
  LENDER’S NAME AND ADDRESS
“You” means the lender, its successors and assigns.    

For value received, I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of ONE MILLION AND 00/100 Dollars $1,000,000.00.

o   
Single Advance: I will receive all of this principal sum on     
                . No additional advances are contemplated under this note.

þ   
Multiple Advance: The principal sum shown above is the maximum amount of
principal I can borrow under this note. On AUG. 10, 2009 I will receive the
amount of $                      and future principal advances are contemplated.

Conditions: The conditions for future advances are AS AGREED UPON BETWEEN BANK
AND BORROWER

  þ  
Open End Credit: You and I agree that I may borrow up to the maximum amount of
principal more than one time. This feature is subject to all other conditions
and expires on FEBRUARY 10, 2010.

  o  
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).

INTEREST: I agree to pay interest on the outstanding principal balance from
AUGUST 10, 2009 at the rate of 6.000% per year until 02/10/2010.

o   
Variable Rate: This rate may then change as stated below.

  o   
Index Rate: The future rate will be                                          the
following index rate:                                                    
       
 
 
 

  o  
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.

  o  
Frequency and Timing: The rate on this note may change as often as      
                                                                      .
A change in the interest rate will take effect                         
                                                                
                        .
    o  
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than N/A% or less than N/A%. The rate may not change more than
N/A% each N/A.

   
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:

  o  
The amount of each scheduled payment will change.            o    The amount of
the final payment will change.

  o  
                                                                               
                                                                    
                                       .

ACCRUAL METHOD: Interest will be calculated on a ACTUAL/365 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:

  o  
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
    o  
at a rate equal to                                                     
                                                                                
                          .

þ   
LATE CHARGE: If a payment is made more than 11 days after it is due, I agree to
pay a late charge of 8.000% OF THE PAYMENT OR $500.00, WHICHEVER IS LESS.
  o   
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which o are o are not included in the principal amount above:
                                                                  
                                                      .

PAYMENTS: I agree to pay this note as follows:

þ   
Interest: I agree to pay accrued interest MONTHLY BEGINNING 9/10/2009
  þ   
Principal: I agree to pay the principal DUE 2/10/2010
  o   
Installments: I agree to pay this note in                       payments. The
first payment will be in the amount of $                      and will be due
                     . A payment of $                        
                                       will be due                      
                                         thereafter. The final payment of the
entire unpaid balance of principal and interest will be due    
                 .

ADDITIONAL TERMS:
INVENTORY WILL REMAIN AT 3700 OLD SHACKLEFORD RD, LITTLE ROCK, AR 72204 AND
13126 SOUTH BROADWAY, LOS ANGELES, CA 90061 AND WILL NOT BE MOVED FROM THESE
LOCATIONS WITHOUT PERMISSION OF THE LENDER.

  þ  
I am giving you a security Interest in property to secure this loan. I
understand that I must keep this property Insured against loss, expense or
damage due to fire, theft, collision or other such risks in the amounts you
require. If I fail to do so, you are authorized to purchase insurance to protect
your interest in the property, and may add the cost to the amount I owe you.

     
þ SECURITY: This note is separately secured by (describe separate document by
type and date):

SECURITY AGREEMENT DATED
AUGUST 10, 2009
(This section is for your internal use Failure to list a separate security
document does not mean the agreement will not secure this note)
 
PURPOSE: The purpose of this loan is LINE OF CREDIT TO FUND SHORT TERM CASH FLOW
NEEDS

SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.

DAC TECHNOLOGIES GROUP

INTERNATIONAL, INC.
 
Signature for Lender
  /s/ David A. Collins
 
   
 
  DAVID A. COLLINS, CHAIRMAN
/s/ Jerome Wolf
   
 
   
JEROME WOLF, VICE PRESIDENT
   
 
   
 
   
 
   
UNIVERSAL NOTE
   
 
   

      (EXPERE LOGO) [c92421c9242101.gif]© 1984, 1991 Bankers Systems, Inc., St
Cloud, MN Form UN-AR 3/4/2002   (page 1 of 2)

 





--------------------------------------------------------------------------------



 



DEFINITIONS: As used on page 1, “ þ” means the terms that apply to this loan.
“I”, “me” or “my” means each Borrower who signs this note and each other person
or legal entity (including guarantors, endorsers, and sureties) who agrees to
pay this note (together referred to as “us”). “You” or “your” means the Lender
and its successors and assigns.

APPLICABLE LAW: This note and any agreement securing this note will be governed
by the laws of the State of Arkansas and federal law, including, but not limited
to, the maximum interest rate or amount of interest, discount points, finance
charges, or other similar charges allowed by the provisions of Section 731 of
the Gramm-Leach-Bliley Financial Modernization Act of 1999, which amended
section 44 of the Federal Deposit Insurance Act, being codified at 12 U.S.C.
1831u.
Any term of this note which is contrary to applicable law will not be effective,
unless the law permits you and me to agree to such a variation. If any provision
of this agreement cannot be enforced according to its terms, this fact will not
affect the enforceability of the remainder of this agreement. No modification of
this agreement may be made without your express written consent. Time is of the
essence in this agreement.

COMMISSIONS OR OTHER REMUNERATION: I understand and agree that any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or other remuneration.
In addition, I understand and agree that some other payments to third parties as
part of this note may also involve money retained by you or paid back to you as
commissions or other remuneration.

PAYMENTS: Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal. The remainder of each
payment will then reduce accrued unpaid interest, and then unpaid principal. If
you and I agree to a different application of payments, we will describe our
agreement on this note. I may prepay a part of, or the entire balance of this
loan without penalty, unless we specify to the contrary on this note. Any
partial prepayment will not excuse or reduce any later scheduled payment until
this note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance. The
interest rate in effect on this note at any given time will apply to the entire
principal advanced at that time. Notwithstanding anything to the contrary, I do
not agree to pay and you do not intend to charge any rate of interest that is
higher than the maximum rate of interest you could charge under applicable law
for the extension of credit that is agreed to here (either before or after
maturity). If any notice of interest accrual is sent and is in error, we
mutually agree to correct it, and if you actually collect more interest than
allowed by law and this agreement, you agree to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on this
note. You do not guarantee by selecting this index, or the margin, that the rate
on this note will be the same rate you charge on any other loans of class of
loans to me or other borrowers.
ACCRUAL METHOD: The amount of interest that I will pay on this loan will be
calculated using the interest rate and accrual method stated on page 1 of this
note. For the purpose of interest calculation, the accrual method will determine
the number of days in a “year.” If no accrual method is stated, then you may use
any reasonable accrual method for calculating interest.
POST MATURITY RATE: For purposes of deciding when the “Post Maturity Rate”
(shown on page 1) applies, the term “maturity” means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. If this is closed end
credit, repaying a part of the principal will not entitle me to additional
credit.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf, charges I am
obligated to pay (such as property insurance premiums), then you may treat those
payments made by you as advances and add them to the unpaid principal under this
note, or you may demand immediate payment of the charges.
SET-OFF: I agree that you may set off any amount due and payable under this note
against any right I have to receive money from you.
“Right to receive money from you” means:

  (1)  
any deposit account balance I have with you;

  (2)  
any money owed to me on an item presented to you or in your possession for
collection or exchange; and
    (3)  
any repurchase agreement or other nondeposit obligation.

“Any amount due and payable under this note” means the total amount of which you
are entitled to demand payment under the terms of this note at the time you set
off. This total includes any balance the due date for which you properly
accelerate under this note.
If my right to receive money from you is also owned by someone who has not
agreed to pay this note, your right of set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement. Your right of set-off does not apply to an account or other
obligation where my rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement account.
You will not be liable for the dishonor of any check when the dishonor occurs
because you set off this debt against any of my accounts. I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
of set-off.
REAL ESTATE OR RESIDENCE SECURITY: If this note is secured by real estate or a
residence that is personal property, the existence of a default and your
remedies for such a default will be determined by applicable law, by the terms
of any separate instrument creating the security interest and, to the extent not
prohibited by law and not contrary to the terms of the separate security
instrument, by the “Default” and “Remedies” paragraphs herein.
DEFAULT: I will be in default if any one or more of the following occur: (1) I
fail to make a payment on time or in the amount due; (2) I fail to keep the
property insured, if required; (3) I fail to pay, or keep any promise, on any
debt or agreement I have with you; (4) any other creditor of mine attempts to
collect any debt I owe him through court proceedings; (5) I die, am declared
incompetent, make an assignment for the benefit of creditors, or become
insolvent (either because my liabilities exceed my assets or I am unable to pay
my debts as they become due); (6) I make any written statement or provide any
financial information that is untrue or inaccurate at the time it was provided;
(7) I do or fail to do something which causes you to believe that you will have
difficulty collecting the amount I owe you; (8) any collateral securing this
note is used in a manner or for a purpose which threatens confiscation by a
legal authority; (9) I change my name or assume an additional name without first
notifying you before making such a change; (10) I fail to plant, cultivate and
harvest crops in due season if I am a producer of crops; (11) any loan proceeds
are used for a purpose that will contribute to excessive erosion of highly
erodible land or to the conversion of wetlands to produce an agricultural
commodity, as further explained in 7 C.F.R. Part 1940, Subpart G, Exhibit M.
REMEDIES: If I am in default on this note you have, but are not limited to, the
following remedies:

  (1)  
You may demand immediate payment of all I owe you under this note (principal,
accrued unpaid interest and other accrued charges).

  (2)  
You may set off this debt against any right I have to the payment of money from
you, subject to the terms of the “Set-Off” paragraph herein.

  (3)  
You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.
    (4)  
You may refuse to make advances to me or allow purchases on credit by me.

  (5)  
You may use any remedy you have under state or federal law.

By selecting any one or more of these remedies you do not give up your right to
later use any other remedy. By waiving your right to declare an event to be a
default, you do not waive your right to later consider the event as a default if
it continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default. In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law). To
the extent permitted by the United States Bankruptcy Code, I also agree to pay
the reasonable attorney’s fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.
WAIVER: I give up my rights to require you to do certain things. I will not
require you to:

  (1)  
demand payment of amounts due (presentment);

  (2)  
obtain official certification of nonpayment (protest); or

  (3)  
give notice that amounts due have not been paid (notice of dishonor).

I waive any defenses I have based on suretyship or impairment of collateral.
OBLIGATIONS INDEPENDENT: I understand that I must pay this note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement). You may sue me alone, or anyone else who is obligated
on this note, or any number of us together, to collect this note. You may do so
without any notice that it has not been paid (notice of dishonor). You may
without notice release any party to this agreement without releasing any other
party. If you give up any of your rights, with or without notice, it will not
affect my duty to pay this note. Any extension of new credit to any of us, or
renewal of this note by all or less than all of us will not release me from my
duty to pay it. (Of course, you are entitled to only one payment in full.) I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without affecting my liability for payment of the
note. I will not assign my obligation under this agreement without your prior
written approval.
FINANCIAL INFORMATION: I agree to provide you, upon request, any financial
statement or information you may deem necessary. I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.
NOTICE: Unless otherwise required by law, any notice to me shall be given by
delivering it or by mailing it by first class mail addressed to me at my last
known address. My current address is on page 1. I agree to inform you in writing
of any change in my address. I will give any notice to you by mailing it first
class to your address stated on page 1 of this agreement, or to any other
address that you have designated.

                                                                      BORROWER’S
                                    INTEREST   DATE OF   PRINCIPAL     INITIALS
    PRINCIPAL     PRINCIPAL     INTEREST     INTEREST     PAID   TRANSACTION  
ADVANCE     (not required)     PAYMENTS     BALANCE     RATE     PAYMENTS    
THROUGH  
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            
 
  $               $       $           %   $            

      (EXPERE LOGO) [c92421c9242101.gif]© 1984, 1991 Bankers Systems, Inc., St
Cloud, MN Form UN-AR 3/4/2002   (page 2 of 2)

 

 



--------------------------------------------------------------------------------



 



     
DAC TECHNOLOGIES GROUP
  ONE BANK & TRUST N.A.
INTERNATIONAL, INC.
  300 WEST CAPITOL AVE
12120 COLONEL GLENN RD
  LITTLE ROCK AR 72201-4113
STE 6200
   
LITTLE ROCK AR 72210
   
 
   
Borrower’s (Buyer’s or Lessee’s) Name and Address
  Secured Party’s (or Lessor’s) Name and Address
“I” means the borrowers (buyers or lessees) named above
  “You” means the secured party (or lessor) named above

     
Date: 8/10/09
  Loan (Lease or Contract) Number: 178547  
Additional Information:
  LOAN AMOUNT: $1,000,000.00

Section 1: Agreement to Provide Insurance: As part of my loan, lease, or
contract, I agree:

  (1)  
to insure the property and/or the persons listed in section 2 with the coverages
shown in section 3 below,
    (2)  
to have you named on the policy, with the “status” listed below,
    (3)  
to arrange for the insurance company to notify you that the policy is in effect
and your status has been noted,
    (4)  
to pay for this insurance, including any fee for this endorsement;
    (5)  
to keep the insurance in effect until the debts listed above, and any other
debts which now or later may be secured by the property, are paid (I understand
that the property may secure debts in addition to any listed above.)

If I Default: If I fail to keep one or more of these promises:

  (1)  
I agree that you may (but are not required to) buy insurance to protect your
interest and add the cost to what I owe you.
    (2)  
I also understand that I may be in default on the underlying debts, and that you
may decide to invoke other remedies available to you for such default as well.

Section 2: Description of Collateral and/or Persons to be Insured:
ALL INVENTORY

                     
For autos include ___
  Year ___   Make ___   Model ___   Body Style ___   Vehicle Identification
Number ___

Section 3: Coverages: Show the risks, amount of coverage required, and maximum
deductible allowed:

             
 
  Homeowner’s Coverage Deductible: 500   o H.O.                        þ Other
(Describe) COMMERCIAL

 
  Automobile Coverages Deductible:   o Fire   o Theft   o Collision   o
Comprehensive   o Liability
 
  Life and Disability Coverages                   Minimum limits

Section 4: Your Status: Show here how the Secured Party (or Lessor) should be
listed on the insurance policy:

                     
þ Lienholder
  o Certificate holder   o Additional Insured   o Mortgagee   o

Section 5: Insurance Company: This is the insurance company which will provide
the insurance coverage:

                         
Name ___
  Address ___   City and State ___   Policy Number ___   Effective ___   from
___   to ___

Section 6: Insurance Agency and Agent: This is the insurance agency through
which I have purchased the required insurance (or intend to):

             
Name ___
  Address ___   City and State ___   Telephone Number ___

Section 7: Signatures for Borrowers (Buyers or Lessees) and Authorization to
Insurance Agent and Company:
I (we) have made this agreement and have provided the information above. I have
received a copy of this agreement.
I (we) request the insurance company and agency shown above to provide the
coverage(s) listed above, and to show the Secured Party (or Lessor) on the
policy with the status shown above.
I (we) also request that the insurance company or its authorized agent
immediately confirm the policy to the Secured Party (or Lessor) by signing this
form and forwarding a copy of the policy to the Secured Party (or Lessor), or
such part of the policy as may be necessary

          DAC TECHNOLOGIES GROUP     INTERNATIONAL INC.    
 
       
X
  /s/ David A. Collins    
 
 
 
DAVID A. COLLINS, CHAIRMAN    
 
       
X
       
 
 
 
   

Section 8: Signature for Secured Party (Lessor) and Request for Confirmation:
I ask that upon receipt of this form the insurance company or agency named above
confirm the policy coverages shown above.

             
For the Secured Party:
           
(or Lessor)
  X   /s/ Jerome Wolf     
 
     
 
JEROME WOLF, VICE PRESIDENT    

Section 9: Signature for Insurance Company and Confirmation:
By signing below I confirm the insurance coverages agreed to be provided by our
insured and that you will be notified not less than 10 days before cancellation.

             
Please type name, title, company,
  X        
and phone number and return to secured party or lessor.
     
 
   

      © 1990 Bankers Systems, Inc., St Cloud, MN 56301 Form API Revised 8/30/83
1-800-387-2341 (page 1 of 1)

 





--------------------------------------------------------------------------------



 



     
DEBTOR NAME AND ADDRESS
  SECURED PARTY NAME AND ADDRESS  
DAC TECHNOLOGIES GROUP INTERNATIONAL, INC.
  ONE BANK & TRUST N.A.
12120 COLONEL GLENN RD, SUITE 6200
  300 WEST CAPITOL AVE
LITTLE ROCK, AR 72210
  LITTLE ROCK, AR 72201-4113

Type: o individual o partnership þ corporation o                      
State of organization/registration (if applicable) ARKANSAS
o If checked, refer to addendum for additional Debtors and signatures.
COMMERCIAL SECURITY AGREEMENT
The date of this Commercial Security Agreement (Agreement) is AUGUST 10, 2009
SECURED DEBTS: This Agreement will secure all sums advanced by Secured Party
under the terms of this Agreement and the payment and performance of the
following described Secured Debts that (check one) þ Debtor o  
                                                                     
            (Borrower) owes to Secured Party:

  o  
Specific Debts: The following debts and all extensions, renewals, refinancings,
modifications, and replacements (describe):

  þ  
All Debts: All present and future debts, even if this Agreement is not
referenced, the debts are also secured by other collateral, or the future debt
is unrelated to or of a different type than the current debt. Nothing in this
Agreement is a commitment to make future loans or advances.

SECURITY INTEREST: To secure the payment and performance of the Secured Debts,
Debtor gives Secured Party a security interest in all of the Property described
in this Agreement that Debtor owns or has sufficient rights in which to transfer
an interest, now or in the future, wherever the Property is or will be located,
and all proceeds and products of the Property. “Property” includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property; any original evidence of title or ownership; and all obligations that
support the payment or performance of the Property. “Proceeds” includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property. This Agreement remains in effect
until terminated in writing, even if the Secured Debts are paid and Secured
Party is no longer obligated to advance funds to Debtor or Borrower.
PROPERTY DESCRIPTION: The Property is described as follows:

  o  
Accounts and Other Rights to Payment: All rights to payment, whether or not
earned by performance, including, but not limited to, payment for property or
services sold, leased, rented, licensed, or assigned. This includes any rights
and interests (including all liens) which Debtor may have by law or agreement
against any account debtor or obligor of Debtor.

  þ  
Inventory: All inventory held for ultimate sale or lease, or which has been or
will be supplied under contracts of service, or which are raw materials, work in
process, or materials used or consumed in Debtor’s business.

  o  
Equipment: All equipment including, but not limited to, machinery, vehicles,
furniture, fixtures, manufacturing equipment, farm machinery and equipment, shop
equipment, office and record keeping equipment, parts, and tools. The Property
includes any equipment described in a list or schedule Debtor gives to Secured
Party, but such a list is not necessary to create a valid security interest in
all of Debtor’s equipment.

  þ  
Instruments and Chattel Paper: All instruments, including negotiable instruments
and promissory notes and any other writings or records that evidence the right
to payment of a monetary obligation, and tangible and electronic chattel paper.

  þ  
General Intangibles: All general intangibles including, but not limited to, tax
refunds, patents and applications for patents, copyrights, trademarks, trade
secrets, goodwill, trade names, customer lists, permits and franchises, payment
intangibles, computer programs and all supporting information provided in
connection with a transaction relating to computer programs, and the right to
use Debtor’s name.

  þ  
Documents: All documents of title including, but not limited to, bills of
lading, dock warrants and receipts, and warehouse receipts.

  o  
Farm Products and Supplies: All farm products including, but not limited to, all
poultry and livestock and their young, along with their produce, products, and
replacements; all crops, annual or perennial, and all products of the crops; and
all feed, seed, fertilizer, medicines, and other supplies used or produced in
Debtor’s farming operations.

  o  
Government Payments and Programs: All payments, accounts, general intangibles,
and benefits including, but not limited to, payments in kind, deficiency
payments, letters of entitlement, warehouse receipts, storage payments,
emergency assistance and diversion payments, production flexibility contracts,
and conservation reserve payments under any preexisting, current, or future
federal or state government program.

  o  
Investment Property: All investment property including, but not limited to,
certificated securities, uncertificated securities, securities entitlements,
securities accounts, commodity contracts, commodity accounts, and financial
assets.

  o  
Deposit Accounts: All deposit accounts including, but not limited to, demand,
time, savings, passbook, and similar accounts.
 

  þ  
Specific Property Description: The Property includes, but is not limited by, the
following (if required, provide real estate description):
 

ALL INVENTORY NOW OWNED AND HEREAFTER ACQUIRES AND ALL PROCEEDS AND PRODUCTS
THEREOF.
ALL CONTRACT RIGHTS AND GENERAL INTANGIBLES NOW IN FORCE OR HEREAFTER ACQUIRED,
INCLUDING WITHOUT LIMITATION, ALL DOCUMENTS OF TITLE, ALL LENSES, LEASES AND
SUBLEASES, CONTRACTS, PERMITS AND AUTHORIZATIONS, ACCREDITATION, CERTIFICATIONS,
FRANCHISES, TRADEMARK LICENSES, TRADEMARKS, PATENTS, COPYRIGHTS, INTELLECTUAL
PROPERTY, AND ANY OTHER INTANGIBLE PROPERTY OF DEBTOR.
USE OF PROPERTY: The Property will be used for o personal þ business o
agricultural o                                        purposes.
SIGNATURES: Debtor agrees to the terms on pages 1 and 2 of this Agreement and
acknowledges receipt of a copy of this Agreement.

              DEBTOR   SECURED PARTY    
 
      ONE BANK & TRUST N.A.    
BY:
  /s/ David A. Collins        
 
           
 
  DAVID A. COLLINS, CHAIRMAN        
 
           
BY:
      /s/ Jerome Wolf    
 
 
 
 
 
JEROME WOLF, VICE PRESIDENT    
BY:
           
 
           
 
           
BY:
           
 
           

      (EXPERE LOGO) [c92421c9242101.gif] © 2000 Bankers Systems, Inc., St Cloud,
MN Form SA-BUS 7/24/2001 (page 1 of 2)

 

 



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS: Each Debtor’ obligations under this Agreement are
independent of the obligation of any other Debtor. Secured Party may sue each
Debtor individually or together with any other Debtor. Secured Party may release
any part of the Property and Debtor will remain obligated under this Agreement.
The duties and benefits of this Agreement will bind the successors and assigns
of Debtor and Secured Party. No modification of this Agreement is effective
unless made in writing and signed by Debtor and Secured Party. Whenever used,
the plural includes the singular and the singular includes the plural. Time is
of the essence.
APPLICABLE LAW: This Agreement is governed by the laws of the state in which
Secured Party is located. In the event of a dispute, the exclusive forum, venue,
and place of jurisdiction will be the state in which Secured Party is located,
unless otherwise required by Law. If any provision of this Agreement is
unenforceable by law, the unenforceable provision will be severed and the
remaining provisions will still be enforceable.
NAME AND LOCATION: Debtor’s name indicated on page 1 is Debtor’s exact legal
name. If Debtor is an individual, Debtor’s address is Debtor’s principal
residence. If Debtor is not an individual, Debtor’s address is the location of
Debtor’s chief executive offices or sole place of business. If Debtor is an
entity organized and registered under state law, Debtor has provided Debtor’s
state of registration on page 1. Debtor will provide verification of
registration and location upon Secured Party’s request. Debtor will provide
Secured Party with at least 30 days notice prior to any change in Debtor’s name,
address, or state of organization or registration.
WARRANTIES AND REPRESENTATIONS: Debtor has the right, authority, and power to
enter into this Agreement. The execution and delivery of this Agreement will not
violate any agreement governing Debtor or Debtor’s property, or to which Debtor
is a party. Debtor makes the following warranties and representations which
continue as long as this Agreement is in effect:

  (1)  
Debtor is duly organized and validly existing in all jurisdictions in which
Debtor does business.

  (2)  
the execution and performance of the terms of this Agreement have been duly
authorized, have received all necessary governmental approval, and will not
violate any provision of law or order;

  (3)  
other than previously disclosed to Secured Party, Debtor has not changed
Debtor’s name or principal place of business within the last 10 years and has
not used any other trade or fictitious name; and

  (4)  
Debtor does not and will not use any other name without Secured Party’s prior
written consent.

Debtor owns all of the Property, and Secured Party’s claim to the Property is
ahead of the claims of any other creditor, except as otherwise agreed and
disclosed to Secured Party prior to any advance on the Secured Debts. The
Property has not been used for any purpose that would violate any laws or
subject the Property to forfeiture or seizure.
DUTIES TOWARD PROPERTY: Debtor will protect the Property and Secured Party’s
interest against any competing claim. Except as otherwise agreed, Debtor will
keep the Property in Debtor’s possession at the address indicated on page 1 of
this Agreement. Debtor will keep the Property in good repair and use the
Property only for purposes specified on page 1. Debtor will not use the Property
in violation of any law and will pay all taxes and assessments levied or
assessed against the Property. Secured Party has the right of reasonable access
to inspect the Property, including the right to require Debtor to assemble and
make the Property available to Secured Party. Debtor will immediately notify
Secured Party of any loss or damage to the Property. Debtor will prepare and
keep books, records, and accounts about the Property and Debtor’s business, to
which Debtor will allow Secured Party reasonable access.
Debtor will not sell, offer to sell, license, lease, or otherwise transfer or
encumber the Property without Secured Party’s prior written consent. Any
disposition of the Property will violate Secured Party’s rights, unless the
Property is inventory sold in the ordinary course of business at fair market
value. If the Property includes chattel paper or instruments, either as original
collateral or as proceeds of the Property, Debtor will record Secured Party’s
interest on the face of the chattel paper or instruments.
If the Property includes accounts, Debtor will not settle any account for less
than the full value, dispose of the accounts by assignment, or make any material
change in the terms of any account without Secured Party’s prior written
consent. Debtor will collect all accounts in the ordinary course of business,
unless otherwise required by Secured Party. Debtor will keep the proceeds of the
accounts, and any goods returned to Debtor, in trust for Secured Party and will
not commingle the proceeds or returned goods with any of Debtor’s other
property. Secured Party has the right to require Debtor to pay Secured Party the
full price on any returned items. Secured Party may require account debtors to
make payments under the accounts directly to Secured Party. Debtor will deliver
the accounts to Secured Party at Secured Party’s request. Debtor will give
Secured Party all statements, reports, certificates, lists of account debtors
(showing names, addresses, and amounts owing), invoices applicable to each
account, and any other data pertaining to the accounts as Secured Party
requests.
If the Property includes farm products, Debtor will provide Secured Party with a
list of the buyers, commission merchants, and selling agents to or through whom
Debtor may sell the farm products. Debtor authorizes Secured Party to notify any
additional parties regarding Secured Party’s interest in Debtor’s farm products,
unless prohibited by law. Debtor agrees to plant, cultivate, and harvest crops
in due season. Debtor will be in default if any loan proceeds are used for a
purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetland to produce or to make possible the production of an
agricultural commodity, further explained in 7 CFR Part 1940, Subpart G,
Exhibit M. If Debtor pledges the Property to Secured Party (delivers the
Property into the possession or control of Secured Party or a designated third
party), Debtor will, upon receipt, deliver any proceeds and products of the
Property to Secured Party. Debtor will provide Secured Party with any notices,
documents, financial statements, reports, and other information relating to the
Property Debtor receives as the owner of the Property.
PERFECTION OF SECURITY INTEREST: Debtor authorizes Secured Party to file a
financing statement covering the Property. Debtor will comply with, facilitate,
and otherwise assist Secured Party in connection with obtaining possession or
control over the Property for purposes of perfecting Secured Party’s interest
under the Uniform Commercial Code.
INSURANCE: Debtors agrees to keep the Property insured against the risks
reasonably associated with the Property until the Property is released from this
Agreement. Debtor will maintain this insurance in the amounts Secured Party
requires. Debtor may choose the insurance company, subject to Secured Party’s
approval, which will not be unreasonably withheld. Debtor will have the
insurance provider name Secured Party as loss payee on the insurance policy.
Debtor will give Secured Party and the insurance provider immediate notice of
any loss. Secured Party may apply the insurance proceeds toward the Secured
Debts. Secured Party may require additional security as a condition of
permitting any insurance proceeds to be used to repair or replace the Property.
If Secured Party acquires the Property in damaged condition, Debtor’s rights to
any insurance policies and proceeds will pass to Secured Party to the extent of
the Secured Debts. Debtor will immediately notify Secured Party of the
cancellation or termination of insurance. If Debtor fails to keep the Property
insured, or fails to provide Secured Party with proof of insurance, Secured
Party may obtain insurance to protect Secured Party’s interest in the Property.
The insurance may include coverages not originally required of Debtor, may be
written by a company other than one Debtor would choose, and may be written at a
higher rate than Debtor could obtain if Debtor purchased the insurance.
AUTHORITY TO PERFORM: Debtor authorizes Secured Party to do anything Secured
Party deems reasonably necessary to protect the Property and Secured Party’s
interest in the Property. If Debtor fails to perform any of Debtor’s duties
under this Agreement, Secured Party is authorized, without notice to Debtor, to
perform the duties or cause them to be performed. These authorizations include,
but are not limited to, permission to pay for the repair, maintenance, and
preservation of the Property and take any action to realize the value of the
Property. Secured Party’s authority to perform for Debtor does not create an
obligation to perform, and Secured Party’s failure to perform will not preclude
Secured Party from exercising any other rights under the law or this Agreement.
If Secured Party performs for Debtor, Secured Party will use reasonable care.
Reasonable care will not include any steps necessary to preserve rights against
prior parties or any duty to take action in connection with the management of
the Property.
If Secured Party comes into possession of the Property, Secured Party will
preserve and protect the Property to the extent required by law. Secured Party’s
duty of care with respect to the Property will be satisfied if Secured Party
exercises reasonable care in the safekeeping of the Property or in the selection
of a third party in possession of the Property.
Secured Party may enforce the obligations of an account debtor or other person
obligated on the Property. Secured Party may exercise Debtor’s rights with
respect to the account debtor’s or other person’s obligations to make payment or
otherwise render performance to Debtor, and enforce any security interest that
secures such obligations.
PURCHASE MONEY SECURITY INTEREST: If the Property includes items purchased with
the Secured Debts, the Property purchased with the Secured Debts will remain
subject to Secured Party’s security interest until the Secured Debts are paid in
full. Payments on any non-purchase money loan also secured by this Agreement
will not be applied to the purchase money loan. Payments on the purchase money
loan will be applied first to the non-purchase money portion of the loan, if
any, and then to the purchase money portion in the order in which the purchase
money Property was acquired. If the purchase money Property was acquired at the
same time, payments will be applied in the order Secured Party selects. No
security interest will be terminated by application of this formula.
DEFAULT: Debtor will be in default if:

  (1)  
Debtor (or Borrower, if not the same) fails to make a payment in full when due;

  (2)  
Debtor fails to perform any condition or keep any covenant on this or any debt
or agreement Debtor has with Secured Party;

  (3)  
a default occurs under the terms of any instrument or agreement evidencing or
pertaining to the Secured Debts;

  (4)  
anything else happens that either causes Secured Party to reasonably believe
that Secured Party will have difficulty in collecting the Secured Debts or
significantly impairs the value of the Property.

REMEDIES: After Debtor defaults, and after Secured Party gives any legally
required notice and opportunity to cure the default, Secured Party may at
Secured Party’s option do any one or more of the following:

  (1)  
make all or any part of the Secured Debts immediately due and accrue interest at
the highest post-maturity interest rate;

  (2)  
require Debtor to gather the Property and make it available to Secured Party in
a reasonable fashion;

  (3)  
enter upon Debtor’s premises and take possession of all or any part of Debtor’s
property for purposes of preserving the Property or its value and use and
operate Debtor’s property to protect Secured Party’s interest, all without
payment or compensation to Debtor;

  (4)  
use any remedy allowed by state or federal law, or provided in any agreement
evidencing or pertaining to the Secured Debts.

If Secured Party repossesses the Property or enforces the obligations of an
account debtor, Secured Party may keep or dispose of the Property as provided by
law. Secured Party will apply the proceeds of any collection or desposition
first to Secured Party’s expenses of enforcement, which includes reasonable
attorneys fees and legal expenses to the extent not prohibited by law, and then
to the Secured Debts. Debtor (or Borrower, if not the same) will be liable for
the deficiency, if any.
By choosing any one or more of these remedies, Secured Party does not give up
the right to use any other remedy. Secured Party does not waive a default by not
using a remedy.
WAIVER: Debtor waives all claims for damages caused by Secured Party’s acts or
omissions where Secured Party acts in good faith.
NOTICE AND ADDITIONAL DOCUMENTS: Where notice is required, Debtor agrees that
10 days prior written notice will be reasonable notice to Debtor under the
Uniform Commercial Code. Notice to one party is notice to all parties. Debtor
agrees to sign, deliver, and file any additional documents and certifications
Secured Party considers necessary to perfect, continue, or preserve Debtor’s
obligations under this Agreement and to confirm Secured Party’s lien status on
the Property.

      (EXPERE LOGO) [c92421c9242101.gif]© 2000 Bankers Systems, Inc., St Cloud,
MN Form SA-BUS 7/24/2001 (page 2 of 2)

 

 



--------------------------------------------------------------------------------



 



                 
DAVID A COLLINS
  ONE BANK & TRUST N.A.   DAC TECHNOLOGIES GROUP
5959 COLLINS AVENUE #704
  300 WEST CAPITOL AVE   12120 COLONEL GLENN RD
MIAMI BEACH FL 33140
  LITTLE ROCK AR 72201- 4113   STE 6200
 
          LITTLE ROCK AR 72210

                 
GUARANTOR’S NAME AND ADDRESS
  LENDER’S NAME AND ADDRESS   BORROWER’S NAME AND ADDRESS
“I” includes each guarantor above, jointly and severally.
  “You” means the Lender, its successors and assigns.   “Borrower” means each
person above.

GUARANTY
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce you, at your option, to make loans or engage
in any other transactions with borrower from time to time, I absolutely and
unconditionally guarantee the full payment of the following debts (as defined
herein) when due (whether at maturity or upon acceleration):
PRESENT DEBT GUARANTY:

o  
I absolutely and unconditionally guarantee to you the payment and performance of
the following described debt (including all renewals, extensions, refinancings
and modifications) of the borrower:                     
                                                    

PRESENT AND FUTURE DEBT GUARANTY:

þ  
I absolutely and unconditionally guarantee to you the payment and performance of
each and every debt, of every type and description, that the borrower may now or
at any time in the future owe you including, but not limited to, the following
described debt(s): NOTE #178547 DATED AUGUST 10, 2009 IN THE AMOUNT OF
$1.000,000.00.

o  
I absolutely and unconditionally guarantee to you the payment and performance of
each and every debt, of every type and description, that the borrower may now or
at any time in the future owe you, up to the principal amount of
$                plus accrued interest, attorneys’ fees and collection costs
referable thereto (when permitted by law), and all other amounts agreed to be
paid under all agreements evidencing the debt and securing the payment of the
debt. You may, without notice, apply this guaranty to such debts of the borrower
as you may select from time to time.

DEFINITIONS: As used in this agreement, the terms “I”, “we” and “my” mean all
persons signing this guaranty agreement, individually and jointly, and their
heirs, executors, administrators and assigns.
The term “debt” means all debts, liabilities, and obligations of the borrower
(including, but not limited to, all amounts agreed to be paid under the terms of
any notes or agreements securing the payment of any debt, liability or
obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance repairs and storage, and all extensions, renewals, refinancings and
modifications of these debts) whether now existing or created or incurred in the
future, due or to become due, or absolute or contingent, except for any
obligations incurred by borrower after the date of this guaranty for which the
borrower meets your standard of creditworthiness based on the borrower’s own
assets and income without the addition of a guaranty, or to which, although you
require the addition of a guaranty, the borrower chooses someone other than me
to guaranty the obligation.
APPLICABLE LAW: This agreement is governed by the law of the state in which you
are located. Any term of this agreement that does not comply with applicable law
will not be effective if that law does not expressly or impliedly permit
variations by agreement. If any part of this agreement cannot be enforced
according to its terms, this fact will not affect the balance of this agreement.
REVOCATION: I agree that this is an absolute and continuing guaranty. If this
guaranty is limited to the payment of a specific debt of the borrower described
above, this agreement cannot be revoked and will remain in effect until the debt
is paid in full. If this guaranty covers both the borrower’s present and future
debts. I agree that this guaranty will remain binding on me, whether or not
there are any debts outstanding, until you have actually received written notice
of my revocation or written notice of my death or incompetence.
Notice of revocation or notice of my death or incompetence will not affect my
obligations under this guaranty with respect to any debts incurred by or for
which you have made a commitment to borrower before you actually receive such
notice, and all renewals, extensions, refinancings, and modifications of such
debts. I agree that if any other person signing this agreement provides a notice
of revocation to you. I will still be obligated under this agreement until I
provide a notice of revocation to you. If any other person signing this
agreement dies or is declared incompetent, such fact will not affect my
obligations under this agreement.
OBLIGATIONS INDEPENDENT: I agree that I am obligated to pay according to the
terms of this guaranty even if any other person has agreed to pay the borrower’s
debt. My obligation to pay according to the terms of this guaranty shall not be
affected by the illegality, invalidity or unenforceability of any notes or
agreements evidencing the debt, the violation of any applicable usury laws,
forgery, or any other circumstances which make the indebtedness unenforceable
against the borrower.
I will remain obligated to pay on this guaranty even if any other person who is
obligated to pay the borrower’s debt, including the borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by
law. In such situations, my obligation shall include post-bankruptcy petition
interest and attorneys’ fees and any other amounts which borrower is discharged
from paying or which do not otherwise accrue to borrower’s indebtedness due to
borrower’s discharge. I will also be obligated to pay you, to the fullest extent
permitted by law, any deficiency remaining after foreclosure of any mortgage or
security interest securing borrower’s debt, whether or not the liability of
borrower or any other obligor for such deficiency is discharged by statuts or
judicial decision. If any payments by borrower to you are thereafter set aside,
recovered, rescinded, in whole or in part, are settled by you at your
discretion, or are in any way recouped or recovered from you for any reason
(including, without limitation, the bankruptcy, insolvency, or reorganization of
borrower or any other obligor), then I am obligated to reimburse or indemnify
you for the full amount you so pay together with costs, interest, attorneys’
fees and all other expenses which you incur in connection therewith. I also
agree that if my liability is limited to a stated principal amount (plus other
agreed charges), you may allow the borrower to incur debt in excess of the
specified amount and apply to the payment of such excess any amounts you receive
for payment of the debt from the borrower or any other person, any amounts
resulting from any collateral, or amounts received from any other source,
without affecting my obligations under this agreement.
No modification of this agreement is effective unless in writing and signed by
you and me, except that you may, without notice to me and without the addition
of a signed writing or my approval; (1) release any borrower or other person who
may be liable for borrower’s debt, (2) release or substitute any collateral,
(3) fail to perfect any security interest or otherwise impair any collateral,
(4) waive or impair any right you may have against any borrower or other person
who may be liable for borrower’s debt, (5) settle or compromise any claim
against the borrower or any person who may be liable for the borrower’s debt,
(6) procure any additional security or persons who agree to be liable for
borrower’s debt, (7) delay or fail to pursue enforcernent of the debt, (8) apply
amounts you receive from the borrower or other persons to payment of the debt in
any order you select, (9) make any election with respect to the debt provided by
law or any agreement with any person liable for the debt, (10) exercise or fail
to exercise any rights you have with respect to the debt, (11) extend new credit
to the borrower, or (12) renew, extend, refinance or modify the borrower’s debt
on any terms agreed to by you and the borrower (including, but not limited to,
changes in the interest rate or in the method, time, place or amount of payment)
without affecting my obligation to pay under this guaranty.
WAIVER: I waive presentment, demand, protest, notice of dishonor, and notice of
acceptance of this guaranty. I also waive, to the extent permitted by law, all
notices, all defenses and claims that the borrower could assert, any right to
require you to pursue any remedy or seek payment from any other person before
seeking payment under this agreement, and all other defenses to the debt, except
payment in full. You may without notice to me and without my consent, enter into
agreements with the borrower from time to time for purposes of creating or
continuing the borrower’s debt as allowed by this guaranty. I agree that I will
be liable, to the fullest extent permitted by applicable law, for any deficiency
remaining after foreclosure (or repossession) and sale of any collateral without
regard to whether borrower’s obligation to pay such deficiency is discharged by
law. If any payments on the debt are set aside, recovered or required to be
returned in the event of the insolvency, bankruptcy or reorganization of the
borrower, my obligations under this agreement will continue as if such payments
had never been made.
I also waive and relinquish all present and future claims, rights, and remedies
against borrower or any other obligated party arising out of the creation or my
performance of this guaranty. My waiver includes, but its not limited to, the
right of contribution, reimbursement, indemnification, subrogation, exoneration,
and any right to participate in any claim or remedy you may have against the
borrower, collateral, or other party obligated for borrower’s debts, whether or
not such claim, remedy, or right arises in equity, or under contract, statute or
common law.
REMEDIES: If I fail to keep any promise contained in this agreement or any
agreement securing this agreement, you may, make this agreement and the
borrower’s debt immediately due and payable, you may set-off this obligation
against any right I have to receive money from you (however, you may not set-off
against any accounts in which my rights are only as a fiduciary or my IRA or
other tax-deferred retirement account), You may use any remedy you have under
state or federal law, and you may use any remedy given to you by any agreement
securing this agreement. If I die, am declared incompetent, or become insolvent
(either because my liabilities exceed my assets or because I am unable to pay my
debts as they become due), you may make the debt immediately due and payable.
COLLECTION COSTS: Except when prohibited by law. I agree to pay the reasonable
costs and expenses you incur to enforce and collect this agreement, including
attorneys’ fees and court costs
SECURITY: This guaranty is þ unsecured o secured by
                                                            
NOTICE TO COSIGNER
You are being asked to guarantee the debts described above. If you are making a
“Present and Future Debt Guaranty” as identified above, you are being asked to
guarantee present as well as future debts of the borrower entered Into with this
Lender. Think carefully before you do. If the borrower doesn’t pay these debts,
you will have to. Be sure you can afford to pay if you have to, and that you
want to accept this responsibility.
You may have to pay up to the full amount of these debts if the borrower does
not pay. You may also have to pay late fees or collection costs, which increases
this amount.
The lender can collect these debts from you without first trying to collect from
the borrower. The lender can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If these debts are ever in default that fact may become part of your credit
record.
In witness whereof, I have signed my name and affixed my seal on this 10 day of
AUGUST 2009, and, by doing so, agree to the terms of this guaranty and
acknowledge having read the Notice to Cosigner.

             
BY:
  /s/ David A. Collins   (SEAL)         DAVID A. COLLINS    
 
           
BY:
      (SEAL)              
 
           
BY:
      (SEAL)              
 
           
BY:
      (SEAL)              

      © 1985 BANKERS SYSTEM, INC., ST CLOUD, MN (1-800-397-2341) FORM COG
7/20/90 (page 1 of 1)

 

 



--------------------------------------------------------------------------------



 



ONE BANK & TRUST, N.A.
ADDENDUM TO LOAN #178547
ADDITIONAL TERMS AND CONDITIONS
In addition to the terms outlined in the attached Note, Borrower agrees to the
following additional terms and conditions:

1.  
Advances on this line of credit will be limited to a formula representing the
aggregate of 50% of inventory up to the maximum commitment. Should the above
calculation indicate that amounts advanced exceed the allowable borrowing
capacity, Borrower will have 5 business days in which to cure the imbalance
through reduction of the amount outstanding.

2.  
Borrower will provide a certified borrowing base calculation monthly to One Bank
& Trust, N.A.
  3.  
Borrower will provide detailed inventory listings to One Bank & Trust, N.A.
bi-monthly.

4.  
Borrower agrees to provide One Bank & Trust, N.A. with annual financial
statements of at least compilation quality prepared by an independent accounting
firm, such statements to be provided within 120 days of the calendar year-end.

Agreed to by Borrower and One Bank & Trust, N.A. on August 10, 2009.

     
For One Bank & Trust, N.A.:
  For Borrower:
 
   
/s/ Jerome Wolf
 
/s/ David A. Collins
 
   
Jerome Wolf
   
Vice President
   
 
   

 

 